ARNOLD, Judge.
Defendant sufficiently alleged the statute of limitations as a bar to plaintiffs’ cause of action. The directed verdict for defendant was based, in part, on the grounds “that the plaintiffs’ evidence, taken in the light most favorable to them, fails to repel the bar of the Statutes of Limitation, G.S. 1-52 and/or G.S. 1-51, pleaded by the defendant in its answer, . ... ”
When defendant pleaded the statute of limitations the burden was placed on plaintiffs to show thát the action was instituted within the prescribed period. Jewel v. Price, 264 N.C. 459, 142 S.E. 2d 1 (1965). Although plaintiffs’ amended complaint contained allegations which, if true, might have been sufficient to overcome the bar of the statute of limitations, they failed to offer any evidence at trial that would repel the bar of either the five-year or three-year periods prescribed in G.S. 1-51 and G.S. 1-52.
Since the plaintiffs failed to put on evidence to meet their burden of showing that the action was brought within the prescribed periods the defendant’s motion for directed verdict was properly entered. Little v. Rose, 285 N.C. 724, 208 S.E. 2d 666 (1974); Fulp v. Fulp, 264 N.C. 20, 140 S.E. 2d 708 (1965); *107and Jennings v. Morehead City, 226 N.C. 606, 39 S.E. 2d 610 (1946).
It would be superfluous to consider the remaining assignments of error. Judgment is
Affirmed.
Judges Parker and Hedrick concur.